On February 7, 1929, the brokerage firm of Moore  Schley was the owner of record of a certificate representing one hundred shares of the capital stock of the Electric Power and Light Corporation, a Maine corporation. The certificate was issued in its name and was numbered 42510. It indorsed the certificate in blank and sent it by a messenger for delivery to a customer. The certificate was stolen from the messenger.
The appellant, United States Fidelity and Guaranty Company, had issued to Moore  Schley a bankers' blanket bond, indemnifying that company against loss by theft, and upon demand it paid to that company $5,843.75, the conceded market value of the stolen certificate. Moore  Schley then applied to the Guarantee Trust Company, the transfer agent, for the issuance of a duplicate certificate, which was issued upon the delivery of an indemnity bond to the transfer agent, executed by Moore  Schley as principal and the United States Fidelity and Guaranty Company as surety. The duplicate was issued to the firm of Moore  Schley and indorsed by it to the United States Fidelity and Guaranty Company, which surrendered it to the transfer agent and had issued to it in its name a new certificate, No. 50599.
About two months later the stolen certificate came into the possession of the defendant brokerage firm of Newburger, Henderson  Loeb (hereafter referred to as Newburger). It received the stolen certificate from the defendant Gleason, who had received it from the defendant Kohl, who claimed to have taken it as collateral security for a loan. At the time when Newburger received the stolen certificate, it had been altered and forged by erasing the name Moore  Schley from the face thereof *Page 20 
and inserting the name "Otto Schmidt" and indorsing on the back the name Otto Schmidt, just above the genuine signature of Moore Schley. Newburger presented the stolen certificate thus forged and altered to the Guarantee Trust Company, the transfer agent, for transfer. Although the books of the company showed that no certificate had been issued in the name of Otto Schmidt and that certificate No. 42510 still stood in the name of Moore  Schley, the transfer agent canceled the stolen certificate and issued a new one in the name of Newburger. That caused an overissue of the stock of the electric company. When that was discovered by the transfer agent, it demanded from the plaintiff the surrender of the certificate for one hundred shares which had been issued to it and the plaintiff surrendered to the transfer agent that certificate. The plaintiff then demanded of Newburger the stolen certificate or its proceeds. The demand was refused and this action was brought in conversion. At that time plaintiff, which had paid to Moore  Schley $5,843.75 under its agreement to indemnify against damage by reason of theft, was out the money paid and the stock which it had received from Moore  Schley because of such payment and Newburger was in possession of a certificate for one hundred shares which had been issued by the transfer agent upon the surrender of the stolen certificate.
The trial court found in favor of the plaintiff upon the issue of conversion, but decided that the stolen certificate was without value when received by Newburger, as the new certificate, at that time in the possession of plaintiff, evidenced the real ownership of the stock. Judgment was entered in favor of the plaintiff for six cents damage and in favor of Newburger for a like amount against Gleason and Kohl, who had been impleaded. Plaintiff and defendant Newburger each appealed to the Appellate Division where the judgment was unanimously affirmed. *Page 21 
Plaintiff contends that it is entitled to receive from Newburger the sum of $5,843.75 which concededly it has lost by reason of the payment of the market value of the stolen certificate to Moore  Schley. When plaintiff, by reason of its indemnity agreement with the firm of Moore  Schley, paid it the market value of the stolen certificate, its entire interest passed to plaintiff and because of that interest, plaintiff ultimately came into possession of the certificate which it was compelled to surrender after the stolen certificate was surrendered by Newburger to the transfer agent and the fact that it was a stolen certificate was discovered by the transfer agent.
The only certificate in existence when the plaintiff made a demand on Newburger was the certificate which had been issued by the transfer agent to Newburger in place of the stolen certificate.
Newburger, by accepting the stolen certificate of stock, did not obtain title to it as against the true owner, Moore  Schley. The owner had a right to recover possession of the certificate from whoever came into possession of it. The right which it possessed passed to the plaintiff.
In the eyes of the law, the certificate of stock which Newburger received from the transfer agent for the surrender of the stolen certificate stood in place of the stolen certificate and Newburger had no more right to retain it as against the true owner than he would have had to retain the stolen certificate if it had still remained in its possession.
When Newburger, upon the demand of the plaintiff, refused to surrender the possession of the certificate of stock which had been issued to it in place of the stolen certificate, such refusal constituted a conversion of the stock itself and made Newburger liable for the damages resulting from such conversion. Those damages consisted of the market value of the certificate of stock. (Pierpoint v. Hoyt, 260 N.Y. 26.) *Page 22 
Not only was Newburger liable in conversion after demand, but it was also liable for conversion of the stolen certificate before demand. When Newburger surrendered the stolen certificate to the transfer agent for cancellation, and accepted therefor a new certificate issued in its own name, it exercised dominion and control over the stock evidenced by the certificate and assumed to be the owner thereof and was thereby estopped to deny the natural consequence of its act.
Its act of ownership was inconsistent with the ownership and dominion of the true owner. (Pease v. Smith, 61 N.Y. 477;MacDonnell v. Buffalo Loan, Trust  Safety Deposit Co.,193 N.Y. 92.)
The surrender of the stolen certificate for cancellation and the acceptance of a new certificate in its place was equivalent to a sale of the stolen certificate and constituted a conversion thereof. (1 Street on Foundations of Legal Liability, p. 238;Pease v. Smith, supra; Caywood v. Van Ness, 74 Hun, 28; affd., 145 N.Y. 600. Cf. Mahaney v. Walsh, 16 App. Div.. 601.)
It is contended, however, that even though the acts of Newburger constituted a conversion of the stock, it is only liable for nominal damages because Moore  Schley had secured a duplicate certificate from the transfer agent before the stolen certificate came into the possession of Newburger. True it is that Moore  Schley had obtained a duplicate certificate, but only upon condition of indemnifying the transfer agent. When the transfer agent discovered that the stolen certificate had been surrendered to it and a new certificate had been issued in its place, it required the plaintiff, which stood in the place of Moore  Schley, to return for cancellation the certificate which had been issued to it. Thereafter, the new certificate issued to Newburger, in its name, was the only outstanding certificate which had been issued in place of the stolen certificate. To say that the stolen *Page 23 
certificate when it came into the possession of Newburger was a "valueless thing" is to disregard the realities.
The result of the whole transaction was that the plaintiff, as assignee of Moore  Schley, was left without the stock or its value and Newburger was in possession of the only outstanding certificate which it had obtained by the conversion of the stolen certificate and which it now contends it is entitled to retain upon the payment of six cents damages. That cannot be. Newburger, by its own wrong, has the proceeds of the true owner's property which is of considerable value and proposes to keep it without compensation to the true owner or its assignee. The statement of the proposition refutes the contention. (Cf. Jackins v.Bacon, 63 Cal.App. 463.)
It mattered not that the certificate had been forged and altered before possession of it was received by Newburger. That it had value to Newburger is conclusively established by the fact that by its exchange for a new certificate Newburger ultimately obtained the only outstanding certificate for one hundred shares of stock issued in place of the stolen certificate.
This action is governed by the common law which entitled the owner of a stolen stock certificate to recover from one who had taken it without notice of the theft in the ordinary course of business. (Knox v. Eden Musee Americain Co., 148 N.Y. 441.)
The rule has not been changed, under the facts in this case, by article 6 of the Personal Property Law (Laws of 1913, ch. 600; Cons. Laws, ch. 41), which provides that under certain circumstances, the delivery of a certificate of stock may transfer title though made by one having no right to possession or authority from the owner to make the transfer.
That statute applies only to certificates of stock of a corporation organized under the laws of this State, "or of another state whose laws are consistent with this act." (§ 183.) The certificate in question was of a corporation organized under the laws of the State of *Page 24 
Maine. That State does not have an act consistent with our statute and our act is not, therefore, applicable.
The judgment should be modified by directing judgment in favor of the plaintiff against the defendants-appellants-respondents for $5,843.75, with interest, and with costs in all courts, and judgment over against the two impleaded defendants-respondents in favor of the defendants-appellants-respondents for the same amount.